Citation Nr: 0632798	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A prior rating decision dated in September 2002 
denied the veteran's claim of service connection for tinnitus 
and declined to reopen the veteran's claim of service 
connection for bilateral hearing loss, which was previously 
denied in an unappealed September 1960 rating decision.  

In February 2005, the RO found that new and material evidence 
had been submitted and reopened the claims on appeal; 
however, the claims were denied on the merits. Nonetheless, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the initial question before the Board is 
whether new and material evidence has been received to reopen 
the claims currently on appeal. 

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on December 7, 2005.  A 
transcript of that hearing has been associated with the 
record.





FINDINGS OF FACT

1.  The veteran did not appeal the September 2002 rating 
decision.  

2.  The evidence received since the time of the prior final 
September 2002 rating decision addresses the issue of a nexus 
between service and the veteran's bilateral hearing loss and 
tinnitus.  This evidence is neither cumulative nor redundant, 
it relates to an unestablished fact necessary to substantiate 
the claim and in conjunction with other evidence of record it 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's bilateral hearing loss and tinnitus are the 
result of viral labyrinthitis following service and are not 
due to noise exposure during service.



CONCLUSIONS OF LAW

1.  The September 2002 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the 
September 2002 decision, and the claims of service connection 
for bilateral hearing loss and tinnitus are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

4.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in September 2004 and October 2004.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's claims to reopen his previously 
denied and final claims for service connection of bilateral 
hearing loss and tinnitus.  In particular, in a letter dated 
in September 2004, the RO informed the veteran that he had 
been previously been denied service connection for these 
disorders by a rating decision dated in September 2002 
because the evidence of record failed to show that bilateral 
hearing loss and tinnitus resulted from service.  The letter 
clearly conveyed to the veteran that in order to reopen the 
claims, he must submit evidence showing that these disorders 
resulted from service.  The letter also described what 
evidence would qualify as new and material.  Accordingly, the 
RO properly informed the veteran of the reasons for the 
September 2002 denial and of what evidence would be necessary 
to establish his application to reopen.  In any event, 
because the veteran's claims are reopened, any issues with 
respect to deficiencies under the mandates of Kent are 
rendered moot.
 
The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
September 2004 and October 2004 letters, which generally 
advised the veteran to send the RO any evidence in his 
possession that would substantiate his claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and VA medical records.  The veteran 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been afforded several VA 
examinations in furtherance of his claims and further 
examinations are not necessary to decide the claims presently 
on appeal. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence") were changed for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2006)). The appellant's application to reopen was filed 
after August 29, 2001 (it was filed in August 2004); 
consequently, the current version of § 3.156 applies.  38 
C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, including an organic disease 
of the nervous system such as sensorineural hearing loss and 
tinnitus, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (2005), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006); see also Collette v. Brown, 82 
F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Factual Background and Analysis

At the time of the September 2002 rating decision, the 
evidence of record included the veteran's service medical 
records, all of the veteran's VA medical records, a VA audio 
examination dated in October 2001, two "buddy statements" 
regarding a mortar attack on the veteran and his comrades 
during World War II dated in 1960 and a medical certificate 
from A. Ray Hufford, M.D., dated in March 1960, which 
pertained to treatment of the veteran in August 1959 for 
headaches, dizziness, tinnitus and deafness.

Since the September 2002 rating decision, the RO has received 
several pieces of evidence.  In particular, the RO has 
received the results of two VA audiologic examinations, one 
of which notably speaks to the issue of service connection 
for the veteran's diagnosed bilateral hearing loss and 
tinnitus.  

Presuming all evidence to be accurate, the Board finds that 
the evidence submitted since the September 2002 rating 
decision is new and material.  The evidence is new in that it 
was not previously of record.  The evidence is material in 
that it addresses the veteran's main contention, namely, that 
his hearing loss is directly related to noise exposure during 
World War II.  Accordingly, the veteran's claims of service 
connection for bilateral hearing loss and tinnitus are 
reopened.  

The record is clear that the veteran fought in combat during 
World War II.  It is therefore conceded that the veteran was 
exposed to acoustic trauma in service, because such exposure 
is consistent with the circumstances of battle.  The ultimate 
question in this case is whether the veteran's bilateral 
hearing loss and tinnitus are at least as likely as not 
related to that noise exposure.

The veteran's service medical records do not document 
complaints of or treatment for bilateral hearing loss and 
tinnitus.  Upon enlistment examination in April 1944, the 
veteran's hearing was noted as 20/20 on whispered voice 
testing.  Likewise, upon separation examination in April 
1946, hearing was noted as 15/15 on whispered voice testing.  
Following the veteran's separation in April 1946, there is no 
evidence of bilateral hearing loss and tinnitus until 
approximately 1960.

Of record is a medical certificate authored by the 
aforementioned Dr. Hufford dated in March 1960.  That 
certificate reports a history of concussion from an exploding 
shell while the veteran was in service, affected hearing.  It 
reported spells off and on since then of headache, dizziness, 
tinnitus and varying degree of deafness.  It further reported 
occasional vomiting and more frequent attacks beginning in 
approximately 1955.  The examination associated with this 
certificate showed bilateral hearing loss, worse in the right 
ear with a conductive loss in the left hear and slight 
horizontal nystagmus.  The certificate indicated that Dr. 
Hufford first began treating the veteran in August 1959 for 
persistent headache following the flu in January 1960, as 
well as for a backache and ear disorder. 

The first VA audiologic examination is dated in October 2001.  
At that time the veteran reported a recent battle with 
fluctuating hearing loss in his left ear accompanied by 
vertigo and stumbling, which began approximately three months 
prior to the VA examination.  Examination revealed that from 
1947 to 1957 the veteran was exposed to high levels of noise 
when he worked as a machine press operator in an automobile 
manufacturing plant, as well as when he occasionally operated 
heavy farming equipment, all without hearing protection.  The 
examination also documented recreational noise exposure while 
the veteran was hunting, again without hearing protection.  
Audiometric results showed no measurable hearing in the right 
ear and mild to severe hearing loss in the left ear as well 
as tinnitus.  No discussion of the etiology of these 
disorders was made in the examination report. 

The next VA examinations of record are dated in November 2004 
and January 2005.  The November 2004 examination contained 
the same diagnoses as the October 2001 examination, but once 
again failed to address the etiology of the veteran's 
bilateral hearing loss and tinnitus because the examiner did 
not have the veteran's c-file to review.  In January 2005, 
however, the examiner had the c-file before him and was able 
to address the etiology of the veteran's bilateral hearing 
loss and tinnitus.  

The January 2005 examiner noted that the veteran's service 
medical records show that he entered and exited military 
service with normal bilateral hearing and that there were no 
complaints or evidence of hearing loss, tinnitus, dizziness 
or head injury in the veteran's service medical record.  He 
further noted, that the earliest records of these complaints 
appeared in late 1959 and 1960, approximately fourteen years 
following the veteran's separation from service and that at 
that time the veteran's complaints were associated with flu-
like symptoms, which were not consistent with noise exposure.  
The examiner stated that acoustic trauma from military 
service would have caused an immediate onset of symptoms 
requiring medical treatment.  The examiner stated that the 
veteran's late 1959 and 1960 symptoms were more likely than 
not due to viral labyrinthitis and that there was no evidence 
to establish a nexus between veteran's hearing loss and 
tinnitus and service.  The examiner's opinion was that the 
veteran's bilateral hearing loss and tinnitus were not due to 
or aggravated by any event during military service.  

Unfortunately, service connection for bilateral hearing loss 
and tinnitus is not established.  As mentioned, exposure to 
acoustic trauma during the veteran's valorous combat service 
is conceded.  The competent medical evidence of record, 
however, indicates that the veteran first began suffering 
from hearing loss, tinnitus and vertigo in late 1959 and 
1960, approximately fourteen years following his separation 
from service.  Moreover, this evidence indicates that the 
veteran's currently diagnosed bilateral hearing loss and 
tinnitus were due to viral labyrinthitis, which in the 
January 2005 examiner's opinion is what the veteran suffered 
from in late 1959 and 1960, when he first sought treatment.  
Accordingly, the competent medical evidence of record 
indicates that the veteran's bilateral hearing loss and 
tinnitus is due to viral labyrinthitis incurred approximately 
fourteen years following service and not the veteran's 
exposure to acoustical trauma in service.  The preponderance 
of the evidence is against the claims and they must be 
denied.

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of the 
etiology of a disability, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992);  see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  


ORDER

New and material evidence having been received, the claim of 
service connection for bilateral hearing loss is reopened. 

New and material evidence having been received, the claim of 
service connection for tinnitus is reopened. 

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


